The Supreme Court of Ohio considered the effect of jury misconduct on proceedings in Armleder v. Lieberman (1877),33 Ohio St. 77:
"Where there has been irregularity or misconduct on the part of the jury, which might affect its judgment, or improperly influence the verdict, a new trial should be granted. Where, however, it clearly appears that no improper effect could arise from the alleged misconduct, the verdict should stand." Id.,
paragraph one of the syllabus.
The record herein does not clearly reveal that the complained-of comment by the juror had no improper effect on the remaining jurors and their subsequent verdict. I, therefore, respectfully dissent from the majority's determination in this case that appellant was not entitled to a mistrial or new trial.
Initially, I disagree with the majority's attachment of less significance to the juror's alleged prejudicial and biased statement because it was not made during voir dire and, therefore, not to the entire panel of jurors. The fact that only one juror, let alone more, heard the removed juror's comment might affect the outcome of the trial.
The issue to be determined by the jury was whether the defendant's negligence proximately caused Bekir Celik's death, an individual who happened to be Turkish. If the jury found that the defendant's negligence proximately caused Celik's death, it was then to determine the amount of damages to be awarded to his estate.
Celik's nationality was a concern to both parties, and whether the potential jurors would decline to award damages based upon his nationality was a direct concern to appellant. The potential jurors were, in fact, questioned during voir dire
by appellant's counsel about their beliefs in this regard. Appellant's counsel assumed from the potential jurors' reactions or lack thereof that they would not be influenced by Celik's nationality. The trial court then empaneled a jury.
The alleged prejudicial comment was obviously and directly connected to appellant's case, and it obviously had the potential to influence the ability of any one of the jurors to objectively review the defendant's liability. The fact that the trial court interviewed the jurors who heard the comment after the fact does not alter my opinion.
Appellant, as the administrator of the estate of Celik, was entitled to a fair and impartial trial under Section 5, ArticleI, Ohio Constitution. How can he have been granted this right when any juror who overheard the comment could have decided not to award damages even before hearing the evidence offered at trial? In other words, a juror could decide that Celik's estate was not entitled to damages, and then pay no attention to the evidence because there would have *Page 158 
been no necessity to determine the defendant's negligence. Rather than deciding whether negligence occurred, and then the damages, the negligence issue would be totally removed from a juror's consideration as a result of a preconceived notion that the estate was not entitled to damages. This turnabout outright infringes on a party's right to a fair trial because it breaches the sanctity of the jury and its most important function to determine liability prior to assessing damages.
I accordingly dissent and find that the trial court abused its discretion in denying appellant's motion for mistrial or for new trial. *Page 159